Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 May 1, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 5.750% Senior Notes due May 15, 2017 6.000% Senior Notes due May 15, 2022 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 5.750% Senior Notes due May 15, 2017 (the  5.750% Senior Notes ), and the 6.000% Senior Notes due May 15, 2022 (the  6.000% Senior Notes  and together with the 5.750% Senior Notes, the  Notes ), subject to the terms and conditions of a Selling Agent Agreement, dated as of February 13, 2006 (the  Selling Agent Agreement ), among the Corporation and each of the agents named on the signature pages thereto. The Notes are being issued pursuant to the Senior Indenture, dated as of January 20, 2006, between the Corporation and JPMorgan Chase Bank, N.A., as trustee (the Base Indenture), as amended and supplemented by a First Supplemental Indenture, dated as of February 13, 2007, between the Corporation and The Bank of New York, as successor Trustee (the First Supplemental Indenture, and together with the Base Indenture, the Indenture). Unless otherwise indicated, capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in the Selling Agent Agreement. In that connection, I have reviewed originals or copies of the following documents: (a) The Selling Agent Agreement. (b) The Indenture. (c) The Notes. CIT One CIT Drive 3 rd Floor, Mail stop 3279-1 Livingston, New Jersey 07039 t: 973-422-5858 f: 973-740-5087 john.sirico@cit.com (d) The certificate of incorporation and by-laws of the Corporation, as amended through July 28, 2005 and July 22, 2003, respectively. (e) The automatic shelf registration statement on Form S-3 (File No. 333-131159) filed by the Corporation under the Securities Act of 1933, as amended (the  Securities Act ), with the Securities and Exchange Commission (the  Commission ) on January 20, 2006 (such automatic shelf registration statement, including the documents incorporated by reference therein, being hereinafter referred to as the  Registration Statement ). (f) The prospectus dated January 19, 2006 (the  Base Prospectus ), as supplemented by the prospectus supplement relating to the Corporations
